Citation Nr: 1315651	
Decision Date: 05/13/13    Archive Date: 05/15/13

DOCKET NO.  10-43 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
 Manila, the Republic of the Philippines


THE ISSUE

Entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund (FVEC).  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel



INTRODUCTION

 This matter comes before the Board of Veterans' Appeals (Board) on appeal from an March 2010 administrative decision by the RO which denied the appellant's claim on the basis that he had no valid military service for purposes of receipt of a one-time payment from the from the Filipino Veterans Equity Compensation Fund.  

At this point, the Board notes that the record shows that the appellant had honorable active service in the Philippine Air Force from May 1946 to May 1966.  However, the appellant's later service has no bearing on the current claim for one-time payment from the FVEC fund.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).  

FINDING OF FACT

The service department has certified that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas in the service of the U.S. Armed Forces during World War II.  


CONCLUSION OF LAW

The appellant did not have the requisite service to entitle him to payment from the Filipino Veterans Equity Compensation Fund.  38 U.S.C.A. §§ 101, 5107 (West 2002); 38 C.F.R. § 3.302 (2012); Pub. L. No.111-5, § 1002, 123 Stat. 115, 200-202 (2010).  



REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a)(1) (West 2002); 38 C.F.R. § 3.159; see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims (Court) has held that in cases where the appellant alleges recognized guerrilla service or service in the Philippine Army during World War II, VA is obligated by the VCAA to inform the appellant of the information or evidence necessary to prove the element of veteran status.  Palor v. Nicholson, 21 Vet. App. 325, 331 (2007) ("[s]ince veteran status is frequently a dispositive issue in claims filed by Philippine claimants, some tailoring of VCAA notice concerning proof of veteran status is necessary in most, if not all, cases").  

The notification obligation in this case was accomplished by way of a letter from the RO to the appellant dated in September 2012.  Although the letter was not sent prior to initial adjudication of his claim, this is not prejudicial to the appellant, as he has been provided adequate notice, the claim was readjudicated and a supplemental statement of the case (SSOC) was promulgated in December 2012.  See Medrano v. Nicholson, 21 Vet. App. 165 (2007); Overton v. Nicholson, 20 Vet. App. 427, 435 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a Statement of the Case, is sufficient to cure a timing defect).  Furthermore, no argument has been advanced that there exists any error in the accomplishment of the duty to notify.  

In light of the binding service department certifications - which will be discussed below, any VCAA notification error is non-prejudicial as the appellant is not entitled to benefit as a matter of law.  See Valiao v. Principi, 17 Vet. App. 229 (2003); see also Palor, 21 Vet. App. at 332-33 ("in assessing whether the appellant was prejudiced by VA's failure to notify him of the various methods available for proving Philippine veteran status, the Court can conclude only that because the appellant is currently ineligible for VA benefits as a matter of law based on the [the service department's] refusal to certify the appellant's service, he was not prejudiced by the section 5103(a) notice error").  

With respect to the duty to assist in this case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993); see also, 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  The appellant testified at a videoconference hearing before the undersigned in April 2013.  The Board also reviewed all of the appellant's records on Virtual VA.  The service department certified three times that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas in the service of the U.S. Armed Forces during World War II.  See Capellan v. Peake, 539 F.3d, 1373, 1381-82 (Fed. Cir. 2008) (holding that the duty to assist requires that new evidence submitted by the claimant in support of a request for verification of service from the service department must be submitted to the service department for review.)  Since the third negative certification, the appellant has not submitted any additional information which would warrant a further request to NPRC.  Given the nature of the issue on appeal, the Board finds that there is no need for a VA medical opinion.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).  

Further, neither the appellant nor his representative have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the issue addressed in this decision, and have not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of his appeal.  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Accordingly, the Board finds that the duty to notify and duty to assist have been satisfied and will proceed to the merits of the appellant's appeal.  

Applicable Law

The Philippine islands became a United States possession in 1898, when they were ceded from Spain following the Spanish-American War.  During World War II, various military units, including the regular Philippine Scouts, the new Philippine Scouts, the Guerrilla Services, and more than 100,000 members of the Philippine Commonwealth Army, were called into the service of the United States Armed Forces of the Far East by President Franklin D. Roosevelt.  See Military Order of July 26, 1941, 6 Fed. Reg. 3825 Aug. 1, 1941).  Current law, however, provides that the service of certain Filipino veterans does not entitle them to receive full benefits administered by the Secretary U.S. Department of Veterans Affairs.  38 U.S.C.A. § 107 (West 2002).  

On February 17, 2009, the President signed the American Recovery and Reinvestment Act, intended for "job preservation and creation, infrastructure and investment, energy efficiency and science, assistance to the unemployed, and State and local fiscal stabilization."  See Pub. L. No. 111-5, 123 Stat. 115 (2009).  The legislation included a provision for the creation of the Filipino Veterans Equity Compensation (FVEC) Fund, providing one time payments to "eligible persons" in the amount of $9,000.00 (US dollars) for non-United States citizens, or $15,000 (US dollars) for United States citizens.  Pub. L. No. 111-5, § 1002, 123 Stat. 115, 200-202 (2009).  

An "eligible person" is defined as any person who served before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or who served in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538).  Additionally, the person must have been discharged or released from such service under conditions other than dishonorable.  Pub. L. No. 111-5, § 1002(d), 123 Stat. 115, 200-202 (2009).  

The Act further directs the Secretary to "administer the provisions of this section in a manner consistent with applicable provisions of title 38, United States Code, and other provisions of law, and shall apply the definitions in section 101 of such title in the administration of such provisions, except to the extent otherwise provided in this section.  Id.  

The Secretary is authorized by statute to prescribe "regulations with respect to the nature and extent of proof and evidence and the method of taking and furnishing them in order to establish the right to benefits under the laws administered by VA."  38 U.S.C.A. § 501(a)(1) (West 2002).  Pursuant to that authority, the Secretary has prescribed regulatory provisions governing the evidentiary requirements for establishing the requisite service for VA benefits purposes.  

That regulation provides that for the purpose of establishing entitlement to benefits, VA may accept evidence of service submitted by a claimant, such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department if the evidence meets the following conditions:  

(1) the evidence is a document issued by the service department, (2) the document contains needed information as to length, time and character of service; and 
(3) in the opinion of the VA the document is genuine and the information contained in it is accurate. 

38 C.F.R. § 3.203(a) (2012).  

With respect to documents submitted to establish a creditable period of wartime service for pension entitlement, a document may be accepted without verification if the document shows, in addition to meeting the above requirements, (1) service of four months or more, or (2) discharge for disability incurred in the line of duty, or (3) 90 days creditable service based on records from the service department such as hospitalization for ninety days for a line of duty disability.  38 C.F.R. § 3.203(b) (2012).  When the claimant does not submit evidence of service or the evidence submitted does not meet the requirements discussed above, the VA shall request verification of service from the service department.  38 C.F.R. § 3.203(c) (2012).  

The Court has held that the findings by the service department verifying a person's service are binding on VA for purposes of establishing service in the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. App. at 532; see also Dacoron v. Brown, 4 Vet. App. 115 (1993).  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has reached the same conclusion.  See Soria v. Brown, 118 F.3d at 749 (noting that "[b]ecause the United States Department of the Army refused to certify [the claimant's] alleged service in the Philippine Army, the VA properly refused to consider his claim for veterans' benefits based on that service").  

Factual Background & Analysis

In July 2009, the appellant submitted an application for one-time payment from the Filipino Veterans Equity Compensation Fund.  The appellant reported that he served in the 3rd Battalion C.T., 66th Infantry Regiment beginning on August 1, 1943 to May 31, 1945.  

In March 2012, the RO denied the appellant's claim on the basis that the service department had certified that he did not have the requisite military service to establish eligibility therefor.  In letters received in January and April 2010, the appellant indicated that after he was discharged from 6 MD, Panay Guerilla unit, he did not report to the processing unit, and instead, attended a School Refresher Course for Senior High students so that he could receive his graduation diploma that was three years overdue.  

To support his claim, the appellant submitted numerous documents, including an affidavit from a servicemen, notarized in June 1993, a copy of a certification from the Philippine Army, notarized in July 1951, a copy of an enlistment record, dated in May 1966, and a copy of a GAU Clearance Certificate, dated in January 1946, that he contended supported his claim for benefits.  

Subsequently, the RO contacted the service department and requested further verification of the appellant's reported military service.  The RO forwarded to NPRC copies of all of the documents provided by the appellant and indicated that the appellant may have been a member of the 431st FMS, 5FW, Basa Air Base.  In July and December 2010, the NPRC responded that the appellant's name was not listed on the Reconstructed Recognized Guerrilla Roster (RRGR).  

In September 2012, the RO forwarded all of the documents provided by the appellant to the NPRC, and indicated that the appellant may have also been a member of the following units: Headquarters (Hq) Processing Unit Operations section, RPD HQ AFWESPAC; 6 MD Panay Guerrilla, 6th Military Regiment (Reg), 66th Infantry (Inf) Reg; S-2, 3rd BCT, 66th Inf Reg, 6 MD, Panay; 3rd Battalion (Bn), 66th Inf Reg CT, 52nd Inf; Bn Auditor's Office, 3rd Bn CT, 66th Inf Reg, 6 MD; 431st PA AG attached with Military Police (MP) Section; Hq and Base Service Squadron, 1st Air Svc Cp T/C; Guerrilla Affairs Unit, Panay 52nd Inf Reg, and the 431st FMS, 5FW, Basa Air Base.  In November 2012, the NPRC responded that there was no change in the prior negative determination.  

As set forth above, the NPRC has thrice certified that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  VA is bound by that certification.  

The Board has carefully considered the documentation submitted by the appellant, but notes that it fails to satisfy the requirements of 38 C.F.R. § 3.203 (2012) as acceptable proof of service.  The documents submitted by the appellant do not contain the necessary information to establish entitlement to the benefit sought.  As such, those documents may not be accepted as verification of service for the purpose of determining eligibility for benefits administered by the Secretary of VA, including the one-time payment from the Filipino Veterans Equity Compensation Fund.  

In any event, the Board notes that the service department has considered the information contained in that documentation and nonetheless certified three times, that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the Armed Forces of the United States.  Again, the Board is bound by this certification.  See Capellan, 539 F.3d, at 1376 (noting that "if the United States service department refuses to verify the applicant's claimed service, the applicant's only recourse lies within the relevant service department, not the VA").  

As the service department has certified that the appellant did not have the requisite service to qualify him for payment from the Filipino Veterans Equity Compensation Fund, the appeal must be denied.  Where, as here, the law is dispositive, the claim must be denied due to an absence of legal entitlement. Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

Entitlement to one-time payment from the Filipino Veterans Equity Compensation Fund, is denied.  




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


